Citation Nr: 1617641	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-26 232	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy on active duty from June 1969 to August 1973 and from May 1974 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a rating in excess of 30 percent for the Veteran's heart disability.  He subsequently perfected an appeal as to such denial.    

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  In the instant case, the Veteran asserted in his substantive appeal that he has been unable to work and that no one will hire him because of his heart condition.  As such, the Board has taken jurisdiction over the issue and has included it on the title page.   

In January 2016, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the record indicates that the Veteran may have been placed on Social Security disability for his heart condition.  See Hearing Transcript, 20 (Jan. 11, 2016) (Veteran testified he was placed on Social Security disability due to his heart); see also VA Form 9, 1 (June 22, 2010) (stating that the Veteran was awarded Social Security due to his heart condition); see also Form SSA-828-U4, 1 (Aug. 3, 1999) (requesting medical information from VA records).  No efforts have been made by VA to obtain the Veteran's Social Security Administration (SSA) records.

The SSA records are likely to contain additional evidence pertaining to the Veteran's heart condition, and thus, are likely relevant to this appeal.  Under these circumstances, VA must undertake efforts to obtain the SSA records.  38 C.F.R. 
§ 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain SSA records applies only to records relevant to a Veteran's present claim).

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his heart disability.  In this regard, his most recent VA examination for such disability was conducted in April 2009.  During the examination, the VA examiner estimated the Veteran's METs level at 5-7, and medically cleared him to carry objects weighing 30-60 pounds, participate in level walking, and partake in light backpacking.  See VA examination, 4 (Apr. 16, 2009).  In January 2016, the Veteran testified that he gets lightheaded and winded after walking one flight of stairs, and can only walk 200-300 hundred feet before experiencing lightheadedness and shortness of breath.  See Hearing Transcript, 5, 14-15 (Jan. 11, 2016).  Also at the hearing, his daughter offered testimony that the Veteran has trouble standing in the kitchen cooking, experiences chest pain, wakes up clutching his chest, and gets lightheaded and falls.  Id. at 22-23.  As evidence included in the record since his last examination indicates that his condition may have worsened, a new VA examination is warranted.  

In addition, the April 2009 VA examination indicates that a chemical stress test had been performed the same month at the Richmond VAMC.  See VA examination, 2 (Apr. 16, 2009).  The results from this chemical test appear to be absent from the claims file.  The AOJ should locate this record and associate it with the file.

Additionally, the record reflects that the Veteran receives VA treatment, with the most recent records dated in August 2015.  The Board also notes that the Veteran indicated he would be seeking future treatment at the Chesapeake VAMC, rather than the Hampton VAMC, because his doctor had relocated.  See Hearing Transcript, 13-14 (Jan. 11, 2016).  Thus, on remand, any outstanding VA records from both the Hampton and Chesapeake VAMCs or private treatment (if applicable) records should be obtained for consideration in the Veteran's appeal.  

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Veteran testified at the January 2016 hearing that he is unable to work due to his heart condition, that employers will not hire him due to his disability, and that he is physically unable to perform tasks in his prior line of work (cab driver) or in related careers (e.g., trucking).  See Hearing Transcript, 6-7 (Jan. 11, 2016) (VBMS).

Finally, as noted in the Introduction, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of TDIU, and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), referable to such issue.  Furthermore, the records sought in connection with the Veteran's increased rating claim will have a bearing on his TDIU claim.  Additionally, in connection with his scheduled examination, the examiner should be requested to describe the functional impact the Veteran's heart disability has on his daily life and employability.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his heart disability.  Thereafter, all identified records should be obtained and associated with the record, to include the results from his April 2009 Richmond VAMC chemical test, and any outstanding records from the Chesapeake VAMC or Hampton VAMC from August 2015 to present.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should contact SSA and obtain copies of all administrative decisions and associated medical records pertaining to any claim for disability benefits filed by the Veteran.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his heart disability.  The examiner should note all relevant pathology, and conduct all indicated tests including x-rays, electrocardiogram, echocardiogram, and stress test.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items. 

The examiner should identify and describe in detail the nature and severity of all current findings related to the Veteran's service-connected heart disability. 

The examiner should report the Veteran's left ventricular ejection fraction, his current METs level (or estimation), and any indications of congestive heart failure within the pendency of this appeal.  He or she should also provide a description of any scars other than his right neck scar associated with the Veteran's heart disability. 

The examiner should also describe the functional impact the Veteran's heart disability has on his daily life and employability. 

A complete rationale for any opinion offered must be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






